Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 1 of 32 PageID 119



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


 WILLIE R. SMITH,                                      CASE NO.: 3:18-cv-1459-J-34MCR

        Plaintiff,

 v.

 CITY OF ATLANTIC BEACH,

       Defendant.
 ________________________________/

                              SECOND AMENDED COMPLAINT

        Plaintiff, WILLIE R. SMITH, hereby sues Defendant, CITY OF ATLANTIC BEACH,

 and alleges:

                                   NATURE OF THE ACTION

        1.      This is an action brought under Chapter 760, Florida Statutes; 42 U.S.C. § 2000e

 et seq.; and 42 U.S.C. § 1981a.

        2.      This action involves claims which are, individually, in excess of Fifteen Thousand

 Dollars ($15,000.00), exclusive of costs and interest. This case was removed to this Court by the

 Defendant.

                                          THE PARTIES

        3.      At all times pertinent hereto, Plaintiff, WILLIE R. SMITH, has been a resident of

 the State of Florida and employed by Defendant. Plaintiff is a member of a protected class

 because of his race and because he reported unlawful employment practices and filed charges of

 discrimination, he has been retaliated against thereafter.
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 2 of 32 PageID 120



        4.      At all times pertinent hereto, Defendant, CITY OF ATLANTIC BEACH, has

 been organized and existing under the laws of the State of Florida. At all times pertinent to this

 action, Defendant has been an "employer" as that term is used under the applicable laws

 identified above. Defendant has been Plaintiff’s employer as it relates to these claims.

                                  CONDITIONS PRECEDENT

        5.      Plaintiff has satisfied all conditions precedent to bringing this action in that

 Plaintiff filed a charge of discrimination with the Florida Commission on Human Relations and

 with the EEOC. This action is timely filed thereafter.

                         STATEMENT OF THE ULTIMATE FACTS

        6.      Plaintiff began his employment with Defendant in August 2014 as a Building

 Maintenance Tech and currently holds the position of Parks and Buildings Maintenance

 Supervisor.

        7.      During his employment with Defendant, Plaintiff has been and continues to be

 treated differently than similarly situated white employees with respect to the terms and

 conditions of his employment, held to a different standard because of his race (black) and

 because he reported unlawful discrimination and has been retaliated against thereafter.

        8.      The mistreatment has come at the hands of specifically but not limited to HR

 Director Cathy Berry and Deputy Public Works Director Scott Williams. Berry and Williams

 are both white. There were two departments in Public Works, i.e., (1) Parks and Recreation and

 (2) Streets. Plaintiff worked primarily in the Parks and Recreation Department.

        9.      Beginning approximately three weeks after he was hired in 2014, Plaintiff began

 to notice that all or almost all of the heavy labor assignments were given to African American


                                                  2
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 3 of 32 PageID 121



 employees in the Parks and Recreation Department of the Defendant. The comment was made

 sometime in 2015 by Chris Hoffman, Parks and Recreation Supervisor at that time, that “ya’ll

 are big boys and you should be able to handle it.” There were two white and five black

 employees, all in the same positions at the time the heavy equipment assignments were made.

 This disparity in work assignments occurred frequently and at least two times per week in the

 2014 and 2015 time period.

          10.   Plaintiff also noticed in the 2014 and 2015 time period that the supervisor, Chris

 Hoffman, and the Public Works Director, Doug Layton, were having early morning meetings

 with the white employees of Parks and Recreation but not the black employees. This occurred

 two or three times per week from 2014 through the latter part of 2015. There was no legitimate

 reason known to Plaintiff that black employees were excluded or not invited to participate in

 these meetings.

          11.   In early 2016, Doug Layton was terminated. Scott Williams became the Interim

 Director of Public Works at some point thereafter for a short time. He had been in the Deputy

 Director of Public Works since he was hired in 2015, a position sought by Plaintiff as discussed

 below.

          12.   There was originally a competitive selection for the Deputy Director position that

 both Plaintiff and Scott Williams, who is white, applied for. Although the rules of the Defendant

 required that all of the internal applicants within the City who were minimally qualified for

 positions were to be interviewed, Plaintiff, who was deemed “minimally qualified” for the

 Deputy Director position, was never interviewed. Scott Williams received the position after

 Defendant violated its rules regarding interviews for the position. When Plaintiff questioned the


                                                3
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 4 of 32 PageID 122



 HR Director, Cathy Berry, as to why he was not interviewed, her response was that she did not

 know what the problem was and that he was “only minimally qualified”. Being “minimally

 qualified”, however, was the requirement for being interviewed. Ms. Berry also incorrectly told

 Plaintiff that he only had eight (8) days to contest the hiring of Williams but the City policy said

 he had ten (10) days from the date that Williams was hired to contest the hiring. Although

 Plaintiff was outside that ten day period, he still told Ms. Berry that the policy had been violated.

 No action was taken at all to correct this violation. Plaintiff was substantially more qualified

 than Mr. Williams for the Deputy Director position.

        13.     After Williams was hired into the Deputy Public Works Director position despite

 the violation of Defendant’s own rules in 2015, after Mr. Layton, the Director, was fired, and

 after a short stint in the position by another person, Don Jacobowhic, who is white, Mr. Williams

 was placed into the Interim Director Position for a period of approximately one to two months.

 Thereafter, Williams was promoted into the permanent Director of Public Works position

 without the position being advertised. The Director position required an engineering degree.

 Prior occupants of the position, Don Jacobowhic and Doug Layton, were both engineers. Scott

 Williams was not an engineer and was not qualified for the position and neither was Plaintiff

 because he does not have an engineering degree. But Plaintiff was never given the chance to fill

 the Director position as it was not competitively filled. Plaintiff was qualified for the Director

 position when it was filled by Williams.

        14.     In 2015, Plaintiff also applied for an open and available position as Code

 Enforcement Officer. Ms. Debbie White, who is white, retired from that position. Plaintiff was

 again determined to be “minimally qualified” for the position and notwithstanding the


                                                  4
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 5 of 32 PageID 123



 Defendant’s policy recited above about “minimally qualified” internal applicants being

 interviewed, Plaintiff was not interviewed. A white applicant from outside the Defendant City,

 John Marqee, was hired rather than Plaintiff, who never received an interview for the position,

 again a policy violation.

        15.     In October 2015, Plaintiff filed a charge of discrimination with the EEOC against

 Defendant for race discrimination largely relating to the promotions identified above, being

 excluded from meetings and being treated differently than white employees regarding his and

 other black employees job duties, under EEOC # 510-2015-04864.             That charge remained

 pending until 2018.

        16.     While Plaintiff’s charge of discrimination was pending and after John Marqee had

 been in his position for around six months, in 2016, Mr. Marquee left employment with

 Defendant but his Code Enforcement position was not advertised. Instead, Defendant brought

 Debbie White back out of retirement to replace Marqee in his Code Enforcement position. Then,

 later in 2016, Ms. White began training a white female employee, Toni (lnu), who had been

 working as a Clerk to replace Ms. White as the Code Enforcement Officer. Ms. Toni became the

 de facto Code Enforcement Officer although she was not officially placed into that position until

 2017, as discussed below.

        17.     While Plaintiff’s charge of discrimination was still pending in late 2016, Plaintiff

 and Jim Phols, who is white, applied for an open Streets and Stormwater position. Plaintiff was

 significantly more qualified for the position but Jim Phols received the position instead of

 Plaintiff. When Plaintiff asked why he did not get the position, he was told by then Public

 Works Director, Don Jacobowhic, that Phols was more qualified. This was false as this was only


                                                 5
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 6 of 32 PageID 124



 Phols second job and he was no more than 32 years of age. Plaintiff is 59 years of age and his

 qualifications were much greater than Phols.

        18.     While Plaintiff’s charge was still pending in 2017, Chris Hoffman was terminated

 as the supervisor over Parks and Recreation. Plaintiff applied for this position and was promoted

 to the supervisory position in May 2017.            Plaintiff was told at the time that he was

 overwhelmingly qualified for the position.       However, after Plaintiff was placed into this

 supervisory position, he was told by Scott Williams and HR Director Cathy Berry that he would

 be a working supervisor (which was put into his position description), which was not required of

 Hoffman. Defendant also removed the two white employees from Plaintiff’s department which

 meant that the only employees under Plaintiff’s supervision were black.

        19.     The loss of these employees put a strain on Plaintiff’s department and his ability

 to complete his tasks. The two white employees were moved to other positions within the

 Defendant. One such white employee, Jim Phols, was promoted from a Pay Grade 19 to a Pay

 Grade 20, and a position was created for the other one as a Beach Ranger II. The Beach Ranger

 position, filled by Chris Coddington, appears to have been fabricated in order to facilitate

 changes in pay structures and Phols, in his new position, is essentially being paid for duties that

 have been and continue to be completed by Plaintiff. In addition, Defendant’s creation of the

 Beach Ranger position has essentially been a guise which improperly allows funds to be drawn

 from the budget for Plaintiff’s department and spent for Coddington’s position, although

 Coddington reports to Jim Phols, who reports directly to the Director of Public Works, just like

 Plaintiff. But the money for at least the Beach Ranger position comes from Plaintiff’s budget.




                                                 6
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 7 of 32 PageID 125



        20.     After Plaintiff received the Supervisor position, he was given the telephone that

 was previously used by Chris Hoffman. The phone was not cleansed before giving it to Plaintiff

 and Plaintiff noticed on the phone that Hoffman had been taking pictures and videos of Plaintiff

 while he was working.

        21.     Moreover, when Plaintiff was promoted to Parks and Recreation and Buildings

 Maintenance Supervisor (a new position title created exclusively for Plaintiff with the added

 “Buildings Maintenance” in the title), he also was given additional job duties in building

 maintenance but was he was not given any increase in pay. Chris Hoffman did not have the

 responsibility for building maintenance when he was in the supervisor position. Plaintiff’ also

 started at the base pay for the Supervisor’s position although he had extensive experience. In

 contrast, the Police Chief, who is white and had experience, started higher than base pay for his

 position. Plaintiff’s starting pay for the Supervisor position was, upon information and belief,

 lower than the pay Chris Hoffman received even through Plaintiff had the additional

 responsibility of building maintenance with no additional pay.

        22.     Since being in the Supervisor position, Plaintiff has also been excluded from

 participating in the budget process for Parks and Recreation although Chris Hoffman was

 allowed to participate and sit in on budget meetings, which Plaintiff has not been asked to do.

        23.     After Plaintiff received the Supervisor position in May 2017, Defendant refused

 to schedule Plaintiff for training. Chris Hoffman was scheduled by the Defendant to attend

 training but for Plaintiff to obtain training, he had to schedule it himself. Defendant has also

 discouraged Plaintiff from helping anyone else within the Defendant when others have been

 struggling or needed help.


                                                 7
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 8 of 32 PageID 126



        24.    After Plaintiff was placed into the Supervisor position, in 2017, after advertising

 for the position, both the Code Enforcement and Clerk positions, held by Debbie White and Ms.

 Toni, were advertised by Defendant, which is either a coincidence or shows Defendant had

 already unofficially chosen Ms. Toni, who was in the Clerk position, for the Code Enforcement

 position and advertised the position only as a formality. By delaying the advertisement for the

 Code Enforcement position, Plaintiff could not apply for it again and it was only filled after

 Plaintiff received the Supervisor position. Ms. Toni was officially selected for the Code

 Enforcement position approximately four to five months after Plaintiff’s promotion to the

 Supervisor position.

        25.    Since Plaintiff filed the charge of discrimination in 2015, he has been an outcast.

 White coworkers do not talk to and actual shy away from him. Plaintiff has not been invited to

 lunches in which white employees only are invited. Plaintiff was also told not to talk to another

 African American employee, Timothy Johnson, who also had filed a charge of discrimination

 against the Defendant.

        26.    In addition to filing his original charge, Plaintiff has continued to report

 discrimination and retaliation including specifically without limitation through written

 correspondence to Susan Diaz of the EEOC on June 14, 2017, to HR Director Cathy Berry on

 August 19, 2017, and again to Diaz on March 3, 2018. Plaintiff filed a second charge of

 discrimination in March 2018.

        27.    Since the filing of the additional charge of discrimination, on June 18, 2018,

 Plaintiff set a meeting with Director Scott Williams, the Union Stewart Eric Williams, and an

 employee Plaintiff had hired named Justin (lnu), who is white. The purpose of the meeting was


                                                8
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 9 of 32 PageID 127



 for Plaintiff to provide coaching and criticism to Justin, as his employment had not been working

 out as was in need of improvement. In this meeting, Director Scott Williams stated to Justin

 something to the effect of, “Don’t disobey them because they’re black,” referring to Plaintiff and

 Eric Williams, who is black like Plaintiff. Plaintiff immediately excused himself from this

 meeting. Justin quit and, when Plaintiff called him approximately one week later, he told

 Plaintiff he did not want to be a part of the good ole boy system and that he took issue with the

 blatant racism at the workplace.

         28.    Despite Plaintiff’s repeated complaints to Defendant and the EEOC, the disparate

 treatment and retaliation are ongoing.

         29.    Plaintiff has retained the undersigned to represent his interests in this cause and is

 obligated to pay a fee for these services. Defendant should be made to pay said fee under the

 statutes referenced above.

                                          COUNT I
                                    RACE DISCRIMINATION

         30.    Paragraphs 1-12 and 26-29 are re-alleged and incorporated herein by reference.

         31.    This is an action against Defendant for discrimination based upon race brought

 under Chapter 760, Florida Statutes; 42 U.S.C. § 2000e et seq.; and 42 U.S.C. § 1981a. This is a

 claim for disparate treatment and not for a hostile work environment. This count is pled in the

 alternative.

         32.    Plaintiff has been the victim of discrimination on the basis of his race in that he

 was treated differently than similarly situated employees of Defendant who are white as set forth

 in part above and herein. Specifically, Plaintiff was the victim of race discrimination and

 suffered the following adverse actions: Defendant failed to interview and promote Plaintiff:

                                                  9
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 10 of 32 PageID 128



 despite his qualifications for the position, Plaintiff was not interviewed nor selected for the

 competitively filled position of Deputy Director of Public Works that Scott Williams, who is

 white, received, which position became open in 2015 as alleged in paragraph 12 above, which

 position would have been a promotion for Plaintiff.

          33.   Defendant is liable for the differential treatment of Plaintiff referenced herein

 because it controlled the actions and inactions of the persons making decisions affecting Plaintiff

 or it knew or should have known of these actions and inactions and has failed to take prompt and

 adequate remedial action or took no action at all to prevent the abuses to Plaintiff. Furthermore,

 Defendant knowingly condoned and ratified the differential treatment of Plaintiff referenced

 herein as more fully set forth herein because it allowed the differential treatment and participated

 in same.

          34.   In essence, the actions of agents of Defendant, which were each condoned and

 ratified by Defendant, were of a race-based nature and in violation of the statutes referenced

 above.

          35.   The discrimination complained of in paragraph 12 above has affected and

 continues to affect a term, condition, or privilege of Plaintiff's employment with Defendant in

 that Plaintiff was not promoted. The events set forth herein have led, at least in part, to adverse

 actions against Plaintiff including the failure to promote Plaintiff as stated in paragraph 12

 above.

          36.   Defendant’s conduct and omissions constitutes intentional discrimination and

 unlawful employment practices based upon race in violation of the statutes referenced above.




                                                 10
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 11 of 32 PageID 129



           37.   As a direct and proximate result of Defendant’s conduct described above, Plaintiff

 has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along

 with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have

 occurred in the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

 relief.

                                         COUNT II
                                   RACE DISCRIMINATION

           38.   Paragraphs 1- 11, 13, 26-29 are re-alleged and incorporated herein by reference.

           39.   This is an action against Defendant for discrimination based upon race brought

 under Chapter 760, Florida Statutes; 42 U.S.C. § 2000e et seq.; and 42 U.S.C. § 1981a. This is a

 claim for disparate treatment and not for a hostile work environment. This count is pled in the

 alternative.

           40.   Plaintiff has been the victim of discrimination on the basis of his race in that he

 was treated differently than similarly situated employees of Defendant who are white as set forth

 in part above and herein. Specifically, Plaintiff was the victim of race discrimination and

 suffered the following adverse actions: Defendant failed to interview and promote Plaintiff:

 despite his qualifications for the position, Plaintiff was not interviewed nor selected for the

 Director of Public Works position in 2015, as alleged in paragraph 13 above, that Scott Williams

 received without the position being competitively filled, which position would have been a

 promotion for Plaintiff.

           41.   Defendant is liable for the differential treatment of Plaintiff referenced herein

 because it controlled the actions and inactions of the persons making decisions affecting Plaintiff

                                                 11
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 12 of 32 PageID 130



 or it knew or should have known of these actions and inactions and has failed to take prompt and

 adequate remedial action or took no action at all to prevent the abuses to Plaintiff. Furthermore,

 Defendant knowingly condoned and ratified the differential treatment of Plaintiff referenced

 herein as more fully set forth herein because it allowed the differential treatment and participated

 in same.

           42.   In essence, the actions of agents of Defendant, which were each condoned and

 ratified by Defendant, were of a race-based nature and in violation of the statutes referenced

 above.

           43.   The discrimination complained of in paragraph 13 above has affected and

 continues to affect a term, condition, or privilege of Plaintiff's employment with Defendant in

 that he was not promoted. The events set forth herein have led, at least in part, to adverse actions

 against Plaintiff including the failure to promote Plaintiff as stated in paragraph 13 above.

           44.   Defendant’s conduct and omissions constitutes intentional discrimination and

 unlawful employment practices based upon race in violation of the statutes referenced above.

           45.   As a direct and proximate result of Defendant’s conduct described above, Plaintiff

 has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along

 with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have

 occurred in the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

 relief.

                                          COUNT III
                                    RACE DISCRIMINATION

           46.   Paragraphs 1-11, 14, 26-29 are re-alleged and incorporated herein by reference.

                                                  12
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 13 of 32 PageID 131



          47.   This is an action against Defendant for discrimination based upon race brought

 under Chapter 760, Florida Statutes; 42 U.S.C. § 2000e et seq.; and 42 U.S.C. § 1981a. This is a

 claim for disparate treatment and not for a hostile work environment. This count is pled in the

 alternative.

          48.   Plaintiff has been the victim of discrimination on the basis of his race in that he

 was treated differently than similarly situated employees of Defendant who are white as set forth

 in part above and herein. Specifically, Plaintiff was the victim of race discrimination and

 suffered the following adverse actions: Defendant failed to interview and promote Plaintiff: in

 2015, Plaintiff was not interviewed nor selected to fill an open and available competitively filled

 Code Enforcement Officer position that he was highly qualified for, as alleged in paragraph 14

 above, that a white applicant, John Marqee received, which position would have been a

 promotion for Plaintiff.

          49.   Defendant is liable for the differential treatment of Plaintiff referenced herein

 because it controlled the actions and inactions of the persons making decisions affecting Plaintiff

 or it knew or should have known of these actions and inactions and has failed to take prompt and

 adequate remedial action or took no action at all to prevent the abuses to Plaintiff. Furthermore,

 Defendant knowingly condoned and ratified the differential treatment of Plaintiff referenced

 herein as more fully set forth herein because it allowed the differential treatment and participated

 in same.

          50.   In essence, the actions of agents of Defendant, which were each condoned and

 ratified by Defendant, were of a race-based nature and in violation of the statutes referenced

 above.


                                                 13
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 14 of 32 PageID 132



           51.   The discrimination complained of in paragraph 14 above has affected and

 continues to affect a term, condition, or privilege of Plaintiff's employment with Defendant in

 that Plaintiff was not promoted. The events set forth herein have led, at least in part, to adverse

 actions against Plaintiff including the failure to promote Plaintiff as stated in paragraph 14

 above.

           52.   Defendant’s conduct and omissions constitutes intentional discrimination and

 unlawful employment practices based upon race in violation of the statutes referenced above.

           53.   As a direct and proximate result of Defendant’s conduct described above, Plaintiff

 has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along

 with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have

 occurred in the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

 relief.

                                          COUNT IV
                                    RACE DISCRIMINATION

           54.   Paragraphs 1-11, 16, 24, 26-29 are re-alleged and incorporated herein by

 reference. This count is pled in the alternative.

           55.   This is an action against Defendant for discrimination based upon race brought

 under Chapter 760, Florida Statutes; 42 U.S.C. § 2000e et seq.; and 42 U.S.C. § 1981a. This is a

 claim for disparate treatment and not for a hostile work environment.

           56.   Plaintiff has been the victim of discrimination on the basis of his race in that he

 was treated differently than similarly situated employees of Defendant who are white as set forth

 in part above and herein. Specifically, Plaintiff was the victim of race discrimination and

                                                     14
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 15 of 32 PageID 133



 suffered the following adverse actions: Defendant failed to interview and promote Plaintiff: in

 2016, after John Marqee left the Code Enforcement Officer position as discussed in paragraphs

 16 and 24 above, that position opened again but was not advertised; instead, Defendant placed a

 white employee, Debbie White, into that position and she began training a white female

 employee for the position rather than Plaintiff or allowing him to apply for the position and the

 white trainee, Toni (lnu), was permanently placed into the position in 2017. Defendant thus

 failed to allow Plaintiff to interview for and be promoted into this position.

       57.      Defendant is liable for the differential treatment of Plaintiff referenced herein

 because it controlled the actions and inactions of the persons making decisions affecting Plaintiff

 or it knew or should have known of these actions and inactions and has failed to take prompt and

 adequate remedial action or took no action at all to prevent the abuses to Plaintiff. Furthermore,

 Defendant knowingly condoned and ratified the differential treatment of Plaintiff referenced

 herein as more fully set forth herein because it allowed the differential treatment and participated

 in same.

       58.      In essence, the actions of agents of Defendant, which were each condoned and

 ratified by Defendant, were of a race-based nature and in violation of the statutes referenced

 above.

       59.      The discrimination complained of in paragraphs 16 and 24 above has affected and

 continues to affect a term, condition, or privilege of Plaintiff's employment with Defendant in

 that Plaintiff was not promoted. The events set forth herein have led, at least in part, to adverse

 actions against Plaintiff including the failure to promote Plaintiff as stated in paragraph 16 and

 24 above.


                                                  15
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 16 of 32 PageID 134



           60.   Defendant’s conduct and omissions constitutes intentional discrimination and

 unlawful employment practices based upon race in violation of the statutes referenced above.

           61.   As a direct and proximate result of Defendant’s conduct described above, Plaintiff

 has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along

 with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have

 occurred in the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

 relief.

                                          COUNT V
                                    RACE DISCRIMINATION

           62.   Paragraphs 1-11, 17, 26-29 are re-alleged and incorporated herein by reference.

           63.   This is an action against Defendant for discrimination based upon race brought

 under Chapter 760, Florida Statutes; 42 U.S.C. § 2000e et seq.; and 42 U.S.C. § 1981a. This is a

 claim for disparate treatment and not for a hostile work environment. This claim is pled in the

 alternative.

           64.   Plaintiff has been the victim of discrimination on the basis of his race in that he

 was treated differently than similarly situated employees of Defendant who are white as set forth

 in part above and herein. Specifically, Plaintiff was the victim of race discrimination and

 suffered the following adverse actions: Defendant failed to interview and promote Plaintiff: in

 late 2016, Plaintiff and another applicant, Jim Phols, who is white, applied for an open and

 available position in the Streets and Stormwater division of Public Works within Defendant City

 which Phols received, despite Plaintiff’s superior qualifications, as alleged in paragraph 17

 above, which position would have been a promotion for Plaintiff.

                                                  16
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 17 of 32 PageID 135



       65.      Defendant is liable for the differential treatment of Plaintiff referenced herein

 because it controlled the actions and inactions of the persons making decisions affecting Plaintiff

 or it knew or should have known of these actions and inactions and has failed to take prompt and

 adequate remedial action or took no action at all to prevent the abuses to Plaintiff. Furthermore,

 Defendant knowingly condoned and ratified the differential treatment of Plaintiff referenced

 herein as more fully set forth herein because it allowed the differential treatment and participated

 in same.

       66.      In essence, the actions of agents of Defendant, which were each condoned and

 ratified by Defendant, were of a race-based nature and in violation of the statutes referenced

 above.

       67.      The discrimination complained of in paragraph 17 above has affected and

 continues to affect a term, condition, or privilege of Plaintiff's employment with Defendant in

 that Plaintiff was not promoted. The events set forth herein have led, at least in part, to adverse

 actions against Plaintiff including the failure to promote Plaintiff as stated in paragraph 17

 above.

       68.      Defendant’s conduct and omissions constitutes intentional discrimination and

 unlawful employment practices based upon race in violation of the statutes referenced above.

       69.      As a direct and proximate result of Defendant’s conduct described above, Plaintiff

 has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along

 with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have




                                                 17
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 18 of 32 PageID 136



 occurred in the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

 relief.

                                          COUNT VI
                                    RACE DISCRIMINATION

           70.   Paragraphs 1-11, 18-23, 25-29 are re-alleged and incorporated herein by

 reference. This count is pled in the alternative.

           71.   This is an action against Defendant for discrimination based upon race brought

 under Chapter 760, Florida Statutes; 42 U.S.C. § 2000e et seq.; and 42 U.S.C. § 1981a. This is a

 claim for disparate treatment and not for a hostile work environment.

           72.   Plaintiff has been the victim of discrimination on the basis of his race in that he

 was treated differently than similarly situated employees of Defendant who are white as set forth

 in part above and herein.      Specifically, Plaintiff was the victim of race discrimination and

 suffered the following adverse actions: in May 2017, Plaintiff applied for and received an open

 and available supervisor position in Parks and Recreation; however, he began in this position at

 the base pay for a position that he was exceedingly qualified for. In contrast, at least one white

 employee was started higher than base pay for his position even though he was equally or less

 qualified for his position at the time he began in that position than Plaintiff when Plaintiff was

 promoted into his position.

           73.   Plaintiff’s duties were also different than the duties the white employee had who

 held the position before him. Specifically, he had job duties added to the position that the white

 employee did not have to perform without any increase in pay. Additionally, the only two white

 employees who were to be under Plaintiff’s supervision were removed and placed into newly

 created positions, resulting in Plaintiff only supervising black employees and having fewer

                                                     18
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 19 of 32 PageID 137



 employees to perform the same or additional job duties that the former white supervisor had to

 perform, as alleged in paragraphs 18, 19 and 21 above.

       74.      Since Plaintiff has been in the supervisor position, the salary for at least one of

 the white employees who was removed from under his supervision is still being funded from

 Plaintiff’s budget which means that Plaintiff does not have money in his budget to replace at

 least one needed position, without which a stain has been put on the other workers and Plaintiff,

 as alleged in paragraph 19 above.

       75.      Since Plaintiff has been in the supervisor position, he has been excluded from

 budget meetings, denied training, discouraged from helping others within the Defendant, has

 been an outcast amongst his coworkers and told not to talk to another black employee as alleged

 in paragraphs 22, 23, and 25 above.

       76.      Plaintiff is thus treated differently than his white predecessor and white coworkers

 who hold comparable positions to that held by Plaintiff within the Defendant and has suffered

 adverse employment actions as described in this count.

       77.      Defendant is liable for the differential treatment of Plaintiff referenced herein

 because it controlled the actions and inactions of the persons making decisions affecting Plaintiff

 or it knew or should have known of these actions and inactions and has failed to take prompt and

 adequate remedial action or took no action at all to prevent the abuses to Plaintiff. Furthermore,

 Defendant knowingly condoned and ratified the differential treatment of Plaintiff referenced

 herein as more fully set forth herein because it allowed the differential treatment and participated

 in same.

       78.      In essence, the actions of agents of Defendant, which were each condoned and


                                                  19
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 20 of 32 PageID 138



 ratified by Defendant, were of a race-based nature and in violation of the statutes referenced

 above.

           79.   The discrimination complained of as alleged in this count has adversely affected

 Plaintiff’s ability to perform his job duties with Defendant in that he has fewer staff to perform

 the same job duties his white counterpart performed.         He is making less than his white

 predecessor. He is excluded from meetings and denied training necessary to perform his job

 duties, ostracized at work and restricted from taking to another black employee at work. These

 actions are adverse to Plaintiff and his ability to perform his job duties. He has been treated

 differently as compared to his white counterparts and coworkers.

           80.   Defendant’s conduct and omissions constitutes intentional discrimination and

 unlawful employment practices based upon race in violation of the statutes referenced above.

           81.   As a direct and proximate result of Defendant’s conduct described above, Plaintiff

 has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

 inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses, along

 with lost back and front pay, interest on pay, bonuses, and other benefits. These damages have

 occurred in the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

 relief.

                                          COUNT VII
                                         RETALIATION

           81.   Paragraphs 1 through 29 are re-alleged and incorporated herein by reference.

           82.   Defendant is an employer as that term is used under the applicable statutes

 referenced above. This count is pled in the alternative.



                                                 20
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 21 of 32 PageID 139



        83.     The foregoing allegations establish a cause of action for unlawful retaliation after

 Plaintiff reported unlawful employment practices adversely affecting him under the statutes

 referenced above.

        84.     The foregoing unlawful actions by Defendant were purposeful.

        85.     Plaintiff voiced opposition to unlawful employment practices during his

 employment with Defendant and has been the victim of retaliation thereafter.

        86.        Plaintiff first voiced opposition to unlawful employment practices in April 2015

 verbally to Defendant’s Human Resources Manager.             He then filed his first Charge of

 Discrimination with the EEOC in October 2015 as alleged in paragraph 15 above. The events

 that Plaintiff maintains are adverse employment actions supporting his retaliation claim in this

 count after his reports of discrimination in April 2015 are the same as the events constituting the

 acts of race discrimination and are pled alternatively. Specifically, Plaintiff suffered adverse

 employment actions after he reported discrimination as follows: Defendant failed to interview

 and promote Plaintiff: despite his qualifications for the position, Plaintiff was not interviewed

 nor selected for the competitively filled position of Deputy Director of Public Works that Scott

 Williams, who is white, received, which position became open in 2015 as alleged in paragraph

 12 above, which position would have been a promotion for Plaintiff.        The failure to promote

 Plaintiff is an adverse employment action causally connected to Plaintiff’s reports of race

 discrimination.

        87.     Plaintiff is a member of a protected class because he reported unlawful

 employment practices and has been the victim of retaliation thereafter in that he was not

 promoted into the position referenced in paragraph 12 above. There is a causal connection


                                                  21
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 22 of 32 PageID 140



 between the reporting of the unlawful employment practices and the adverse employment action

 taken thereafter referenced in paragraph 12 above.

        88.     As a direct and proximate result of the foregoing unlawful acts and omissions,

 Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,

 embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for the

 enjoyment of life, and other tangible and intangible damages. These damages are continuing and

 are permanent. Plaintiff is entitled to injunctive/equitable relief.

                                            COUNT VIII
                                           RETALIATION

        89.     Paragraphs 1 through 29 are re-alleged and incorporated herein by reference.

        90.     Defendant is an employer as that term is used under the applicable statutes

 referenced above. This count is pled in the alternative.

        91.     The foregoing allegations establish a cause of action for unlawful retaliation after

 Plaintiff reported unlawful employment practices adversely affecting him under the statutes

 referenced above.

        92.     The foregoing unlawful actions by Defendant were purposeful.

        93.     Plaintiff voiced opposition to unlawful employment practices during his

 employment with Defendant and has been the victim of retaliation thereafter.

        94.     Plaintiff first voiced opposition to unlawful employment practices in April 2015

 verbally to Defendant’s Human Resources Manager.               He then filed his first Charge of

 Discrimination with the EEOC in October 2015 as alleged in paragraph 15 above. The events

 that Plaintiff maintains are adverse employment actions supporting his retaliation claim in this

 count after his reports of discrimination in April 2015 are the same as the events constituting the

                                                   22
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 23 of 32 PageID 141



 acts of race discrimination and are pled alternatively. Specifically, Plaintiff suffered adverse

 employment actions after he reported discrimination as follows: Defendant failed to interview

 and promote Plaintiff: despite his qualifications for the position, Plaintiff was not interviewed

 nor selected for the Director of Public Works position in 2015, as alleged in paragraph 13 above,

 that Scott Williams received without the position being competitively filled, which position

 would have been a promotion for Plaintiff. The failure to promote Plaintiff is an adverse action

 causally connected to his reports of race discrimination.

        95.     Plaintiff is a member of a protected class because he reported unlawful

 employment practices and has been the victim of retaliation thereafter in that he was not

 promoted into the position referenced in paragraph 13 above. There is a causal connection

 between the reporting of the unlawful employment practices and the adverse employment action

 taken thereafter referenced in paragraph 13 above.

        96.     As a direct and proximate result of the foregoing unlawful acts and omissions,

 Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,

 embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for the

 enjoyment of life, and other tangible and intangible damages. These damages are continuing and

 are permanent. Plaintiff is entitled to injunctive/equitable relief.

                                             COUNT IX
                                           RETALIATION

       97.      Paragraphs 1 through 29 are re-alleged and incorporated herein by reference.

       98.      Defendant is an employer as that term is used under the applicable statutes

 referenced above. This count is pled in the alternative.

       99.      The foregoing allegations establish a cause of action for unlawful retaliation after

                                                   23
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 24 of 32 PageID 142



 Plaintiff reported unlawful employment practices adversely affecting him under the statutes

 referenced above.

       100.     The foregoing unlawful actions by Defendant were purposeful.

       101.     Plaintiff voiced opposition to unlawful employment practices during his

 employment with Defendant and has been the victim of retaliation thereafter.

       102.     Plaintiff first voiced opposition to unlawful employment practices in April 2015

 verbally to Defendant’s Human Resources Manager.            He then filed his first Charge of

 Discrimination with the EEOC in October 2015 as alleged in paragraph 15 above. The events

 that Plaintiff maintains are adverse employment actions supporting his retaliation claim after his

 reports of discrimination in April 2015 are the same as the events constituting the acts of race

 discrimination and are pled alternatively. Specifically, after Plaintiff reported discrimination,

 Defendant failed to interview and promote him: in 2015, Plaintiff was not interviewed nor

 selected to fill an open and available competitively filled Code Enforcement Officer position that

 he was highly qualified for, as alleged in paragraph 14 above, that a white applicant, John

 Marqee received, which position would have been a promotion for Plaintiff. The failure to

 promote Plaintiff is an adverse employment action causally connected to Plaintiff’s reports of

 race discrimination.

       103.     Plaintiff is a member of a protected class because he reported unlawful

 employment practices and has been the victim of retaliation thereafter in that he was not

 promoted into the position referenced in paragraph 14 above. There is a causal connection

 between the reporting of the unlawful employment practices and the adverse employment action

 taken thereafter as referenced in paragraph 14 above.


                                                24
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 25 of 32 PageID 143



       104.     As a direct and proximate result of the foregoing unlawful acts and omissions,

 Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,

 embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for the

 enjoyment of life, and other tangible and intangible damages. These damages are continuing and

 are permanent. Plaintiff is entitled to injunctive/equitable relief.

                                             COUNT X
                                           RETALIATION

       105.     Paragraphs 1 through 29 are re-alleged and incorporated herein by reference.

       106.     Defendant is an employer as that term is used under the applicable statutes

 referenced above. This count is pled in the alternative.

       107.     The foregoing allegations establish a cause of action for unlawful retaliation after

 Plaintiff reported unlawful employment practices adversely affecting him under the statutes

 referenced above.

       108.     The foregoing unlawful actions by Defendant were purposeful.

       109.     Plaintiff voiced opposition to unlawful employment practices during his

 employment with Defendant and has been the victim of retaliation thereafter.

       110.     Plaintiff first voiced opposition to unlawful employment practices in April 2015

 verbally to Defendant’s Human Resources Manager.               He then filed his first Charge of

 Discrimination with the EEOC in October 2015 as alleged in paragraph 15 above. The events

 that Plaintiff maintains are adverse employment actions supporting his retaliation claim after his

 reports of discrimination in April 2015 and/or his Charge of Discrimination in October 2015 are

 the same as the events constituting the acts of race discrimination and are pled alternatively.

 Specifically, Plaintiff reported discrimination and thereafter he suffered the following adverse

                                                   25
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 26 of 32 PageID 144



 actions: Defendant failed to interview and promote Plaintiff: In 2016, after John Marqee left the

 Code Enforcement Officer position as discussed in paragraphs 16 and 24 above, that position

 opened again but was not advertised; instead, Defendant placed a white employee, Debbie

 White, into that position and she began training a white female employee for the position rather

 than Plaintiff or allowing him to apply for the position and the white trainee, Toni (lnu), was

 permanently placed into the position in 2017.          Defendant thus failed to allow Plaintiff to

 interview for and be promoted into this position. The failure to promote Plaintiff was an adverse

 action against him and an act of retaliation following his reports of discrimination and/or the

 filing of his charge of discrimination.

       111.     Plaintiff is a member of a protected class because he reported unlawful

 employment practices and has been the victim of retaliation thereafter in that he was not

 promoted into the position referenced in paragraphs 16 and 24 above.            There is a causal

 connection between the reporting of the unlawful employment practices and the adverse

 employment action taken thereafter as referenced in paragraphs 16 and 24 above.

       112.     As a direct and proximate result of the foregoing unlawful acts and omissions,

 Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,

 embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for the

 enjoyment of life, and other tangible and intangible damages. These damages are continuing and

 are permanent. Plaintiff is entitled to injunctive/equitable relief.

                                             COUNT XI
                                           RETALIATION

       113.     Paragraphs 1 through 29 are re-alleged and incorporated herein by reference.

       114.     Defendant is an employer as that term is used under the applicable statutes

                                                   26
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 27 of 32 PageID 145



 referenced above. This count is pled in the alternative.

       115.     The foregoing allegations establish a cause of action for unlawful retaliation after

 Plaintiff reported unlawful employment practices adversely affecting him under the statutes

 referenced above.

       116.     The foregoing unlawful actions by Defendant were purposeful.

       117.     Plaintiff voiced opposition to unlawful employment practices during his

 employment with Defendant and has been the victim of retaliation thereafter.

       118.     Plaintiff first voiced opposition to unlawful employment practices in April 2015

 verbally to Defendant’s Human Resources Manager.               He then filed his first Charge of

 Discrimination with the EEOC in October 2015 as alleged in paragraph 15 above. The events

 that Plaintiff maintains are adverse employment actions supporting his retaliation claim after his

 reports of discrimination in April 2015 and/or his Charge of Discrimination in October 2015 are

 the same as the events constituting the acts of race discrimination. Specifically, after Plaintiff

 reported race discrimination, he was the victim of the following adverse actions: Defendant

 failed to interview and promote Plaintiff: in late 2016, Plaintiff and another applicant, Jim Phols,

 who is white, applied for an open and available position in the Streets and Stormwater division

 of Public Works within Defendant City which Phols received, despite Plaintiff’s superior

 qualifications, as alleged in paragraph 17 above, which position would have been a promotion

 for Plaintiff. The failure to promote Plaintiff was an adverse action causally connected to

 Plaintiff’s reports of discrimination and/or to the filing of his charge of discrimination.

       119.     Plaintiff is a member of a protected class because he reported unlawful




                                                  27
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 28 of 32 PageID 146



 employment practices and has been the victim of retaliation thereafter in that he was not

 promoted into the position referenced in paragraph 17 above. There is a causal connection

 between the reporting of the unlawful employment practices and the adverse employment action

 taken thereafter as referenced in paragraph 17 above.

       120.     As a direct and proximate result of the foregoing unlawful acts and omissions,

 Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,

 embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for the

 enjoyment of life, and other tangible and intangible damages. These damages are continuing and

 are permanent. Plaintiff is entitled to injunctive/equitable relief.

                                            COUNT XII
                                           RETALIATION

       121.     Paragraphs 1 through 29 are re-alleged and incorporated herein by reference.

       122.     Defendant is an employer as that term is used under the applicable statutes

 referenced above. This claim is pled in the alternative.

       123.     The foregoing allegations establish a cause of action for unlawful retaliation after

 Plaintiff reported unlawful employment practices adversely affecting him under the statutes

 referenced above.

       124.     The foregoing unlawful actions by Defendant were purposeful.

       125.     Plaintiff voiced opposition to unlawful employment practices during his

 employment with Defendant and has been the victim of retaliation thereafter.

       126.     Plaintiff first voiced opposition to unlawful employment practices in April 2015

 verbally to Defendant’s Human Resources Manager.               He then filed his first Charge of

 Discrimination with the EEOC in October 2015 as alleged in paragraph 15 above. The events

                                                   28
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 29 of 32 PageID 147



 that Plaintiff maintains are adverse employment actions supporting his retaliation claim after his

 reports of discrimination in April 2015 and/or his Charge of Discrimination in October 2015 are

 the same as the events constituting the acts of race discrimination and are pled in the alternative.

 Specifically, Plaintiff suffered the following adverse actions following his reports of

 discrimination and/or his charge of discrimination: in May 2017, Plaintiff applied for and

 received an open and available supervisor position in Parks and Recreation; however, he began

 in this position at the base pay for a position that he was exceedingly qualified for. In contrast, at

 least one white employee was started higher than base pay for his position even though he was

 equally or less qualified for his position at the time he began in that position than Plaintiff when

 Plaintiff was promoted into his position.

       127.     Plaintiff’s duties were also different than the duties the white employee had who

 held the position before him. Specifically, he had job duties added to the position that the white

 employee did not have to perform without any increase in pay. Additionally, the only two white

 employees who were to be under Plaintiff’s supervision were removed and placed into newly

 created positions, resulting in Plaintiff only supervising black employees and having fewer

 employees to perform the same or additional job duties that the former white supervisor had to

 perform, as alleged in paragraphs 18, 19 and 21 above.

       128.     Since Plaintiff has been in the supervisor position, the salary for at least one of

 the white employees who was removed from under his supervision is still being funded from

 Plaintiff’s budget which means that Plaintiff does not have money in his budget to replace at

 least one needed position, without which a stain has been put on the other workers and Plaintiff,

 as alleged in paragraph 19 above.


                                                  29
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 30 of 32 PageID 148



       129.     Since Plaintiff has been in the supervisor position, he has been excluded from

 budget meetings, denied training, discouraged from helping others within the Defendant, has

 been an outcast amongst his coworkers and told not to talk to another black employee as alleged

 in paragraphs 22, 23, and 25 above.

       130.     Plaintiff is thus treated differently than his white predecessor and white coworkers

 who hold comparable positions to that held by Plaintiff within the Defendant.

       131.     Plaintiff is a member of a protected class because he reported unlawful

 employment practices and suffered adverse actions thereafter. The retaliation complained of as

 alleged in this count has adversely affected Plaintiff’s ability to perform his job duties with

 Defendant in that he has fewer staff to perform the same job duties his white counterpart

 performed. He is making less than his white predecessor. He is excluded from meetings and

 denied training necessary to perform his job duties, ostracized at work and restricted from taking

 to another black employee at work. These actions are adverse to Plaintiff and his ability to

 perform his job duties. He has been treated differently as compared to his white counterparts and

 coworkers.

       124.     As a direct and proximate result of the foregoing unlawful acts and omissions,

 Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,

 embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for the

 enjoyment of life, and other tangible and intangible damages. These damages are continuing and

 are permanent. Plaintiff is entitled to injunctive/equitable relief.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendant for the following:


                                                   30
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 31 of 32 PageID 149



              (a)     that process issue and this Court take jurisdiction over this case;

              (b)     that this Court grant equitable relief against Defendant under the

                      applicable counts set forth above, mandating Defendant’s obedience to the

                      laws enumerated herein and providing other equitable relief to Plaintiff;

              (c)     enter judgment against Defendant and for Plaintiff awarding all legally-

                      available general and compensatory damages and economic loss to

                      Plaintiff from Defendant for Defendant’s violations of law enumerated

                      herein;

              (d)     enter judgment against Defendant and for Plaintiff permanently enjoining

                      Defendant from future violations of law enumerated herein;

              (e)     enter judgment against Defendant and for Plaintiff awarding Plaintiff

                      attorney's fees and costs;

              (f)     award Plaintiff interest where appropriate; and

              (g)     grant such other further relief as being just and proper under the

                      circumstances, including but not limited to reinstatement.

                                DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury on all issues herein that are so triable.

                                                        Respectfully submitted:

                                                        /s/ Marie A. Mattox
                                                        Marie A. Mattox [FBN 0739685]
                                                        MARIE A. MATTOX, P. A.
                                                        203 North Gadsden Street
                                                        Tallahassee, FL 32301
                                                        Telephone: (850) 383-4800
                                                        Facsimile: (850) 383-4801


                                                   31
Case 3:18-cv-01459-MMH-MCR Document 24 Filed 06/21/19 Page 32 of 32 PageID 150



                                                   James Roscoe Tanner
                                                   James Roscoe Tanner [FBN 637246]
                                                   Tanner Law Group, LLC
                                                   Post Office Box 260156
                                                   Tampa, Florida 33685
                                                   Email: jrt@jimtannerlaw.com
                                                   Telephone: (813) 322-3565
                                                   ATTORNEYS FOR PLAINTIFF

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
 all counsel of record by CM/ECF this 21st day of June, 2019.


                                                   /s/ Marie A. Mattox
                                                   Marie A. Mattox




                                              32
